The plaintiff in error was convicted in the county court of Garfield county, of the offense of unlawfully selling intoxicating liquors. September 30th, 1911, he was sentenced to serve a term of one hundred fifty days in the county jail and to pay a fine of two hundred dollars. To reverse this judgment there was filed in this court, January 5th, 1912, a petition in error with case-made. From a careful examination of the record it is apparent that the several assignments of error are without merit. The information was sufficient.
Two witnesses, George Hennington and Tom Seaton, testified for the state that they bought bottled beer in the defendant's place of business during the month of June, 1911, and there is evidence of the payment by the defendant of the special tax required of liquor dealers by the United States on December 10th, 1910, which did not expire until the end of the following June. There was no evidence offered on behalf of the defendant. The judgment is affirmed. *Page 722